Appeal from a judgment of the Seneca County Court (Dennis F. Bender, J.), entered March 29, 2010. The judgment revoked defendant’s sentence of probation and imposed a sentence of imprisonment.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment revoking the sentence of probation previously imposed and sentencing him to a determinate term of incarceration, followed by three years of postrelease supervision. Contrary to defendant’s contention, we conclude that the record does not establish that County Court “ ‘was unaware that it had the ability to exercise its discretion in determining whether to impose a lesser period of postrelease supervision’ ” (People v McCrimager, 81 AD3d 1324, *13121324 [2011]). We reject defendant’s further contention that the duration of the period of postrelease supervision is unduly harsh or severe. Present — Scudder, PJ., Fahey, Sconiers, Valentino and Martoche, JJ.